Citation Nr: 0633755	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 
1992 for a grant of service connection for deformity of the 
upper lip with residual scar.  

2.  Entitlement to an effective date earlier than May 13, 
1992 for a grant of service connection for bilateral vision 
loss.

3.  Entitlement to an effective date earlier than May 13, 
1992 for a grant of service connection for deformity of the 
left nostril.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 
INTRODUCTION

The veteran had active service from September 1946 to January 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action that 
granted service connection for bilateral vision loss, 
deformity of the upper lip with residual scar, and deformity 
of the left nostril.  In each case, the RO assigned an 
effective date for service connection of January 18, 1995.  
The veteran appealed, and in a rating action of November 
2005, the RO assigned effective dates of May 13, 1992, for 
all of the grants of service connection.  

In June 2006, the veteran appeared and gave testimony at a 
hearing in Washington, D.C. before the undersigned.  A 
transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The veteran's original claims for service connection for 
bilateral vision loss, and deformity of the lip, were 
received no earlier than May 13, 1992.

2.  The veteran's original claim for service connection for a 
deformed left nostril was received no earlier than September 
16, 1992.


CONCLUSIONS OF LAW


1.  The criteria for an effective date prior to May 13, 1992, 
for service connection for deformity of the upper lip with 
residual scar have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.400(b)(2) (2006).  

2.  The criteria for an effective date prior to May 13, 1992, 
for service connection for bilateral vision loss have not 
been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.400(b)(2) (2006).  

3.  The criteria for an effective date prior to May 13, 1992, 
for service connection for a deformity of the left nostril 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date

The veteran has contended that service connection for lip, 
vision, and nostril disabilities should be effective from the 
date of the original inservice injuries.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a) (2006).  Under certain circumstances, 
VA medical records may constitute an informal claim for 
increase or to reopen a compensation claim under 38 C.F.R. § 
3.157 (2006), but this provision is not for application in an 
initial compensation claim for a disability. 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2006).

The Board initially notes that the veteran's original claim 
for service connection for vision and lip disabilities was 
received by the RO on May 13, 1992.  In February 1993, the RO 
denied service connection for these disabilities.  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  In May 1994, the RO again 
denied the claims after it determined that new and material 
evidence had not been submitted to reopen the claims.  There 
was no appeal, and this decision also became final.  Id.  In 
unappealed rating decisions, dated in September 1994, and 
January 1995, the RO declined to reopen the claims.  
Subsequent to the RO's January 1995 decision, the veteran 
again applied to reopen his claims for service connection for 
a vision disability and a lip disability.  Service connection 
for these disabilities was ultimately granted in a rating 
action dated in September 2002.  The RO assigned an effective 
date of January 18, 1995 for service connection for all of 
these disabilities.  The veteran appealed the issues of 
entitlement to earlier effective dates for service connection 
for his vision, lip, and nostril disabilities, and in 
November 2005, the RO assigned an effective date of May 13, 
1992 for the grants of service connection for all of these 
disabilities

The Board finds that there is no legal basis for assignment 
of an effective date prior to May 13, 1992, for the grants of 
service connection for vision, lip, and/or nostril 
disabilities.  The date of receipt of the veteran's original 
claim for service connection for vision, and lip, 
disabilities is May 13, 1992.  With regard to the veteran's 
claim for service connection for a deformed nostril, this 
disability was not discussed in the veteran's claim (VA Form 
21-526), received on May 13, 1992.  It appears that this 
claim was originally received by the RO on September 9, 1992, 
and the basis for the RO's grant of an effective date for 
service connection for a nostril disability of May 13, 1992 
is unclear.  However, and in any event, as the current 
effective date for service connection the veteran's nostril 
disability is May 13, 1992, there is no basis for an earlier 
effective date.  

In summary, there is no evidence that a formal claim or 
written intent to file a claim for service connection for any 
of the claimed disabilities was received prior to May 13, 
1992.  See 38 C.F.R. §§ 3.155, 3.157.  Given the foregoing, 
there is no basis for the assignment of an effective date for 
the grants of service connection for any of the claimed 
disabilities prior to May 13, 1992, and the claims must be 
denied.  See 38 C.F.R. § 3.400(b)(2).  


II.  VCAA

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 and 3.321(a) (2006).  In this case, 
VA's duties have been fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1).

VA satisfied the duty to notify by means of a letter to the 
veteran regarding the VCAA in October 2003.  The veteran was 
advised of the requirements to substantiate his claims, of 
his and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claims to the 
RO.  

Although the VCAA notice was sent after the RO's decision on 
appeal, any defect with respect to the timing of the VCAA 
notices in this case was nonprejudicial.  There is no 
indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims, 
as he has been afforded the opportunity to submit additional 
argument and evidence, which he has done, and he addressed 
the issues at a hearing before the Board in June 2006.  For 
these reasons, the timing of the VCAA notice was not 
prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006).  In 
this case, some of the veteran's service medical records are 
associated with the claims file.  However, it appears that 
some of the veteran's service medical records are not 
available and may have been destroyed in the 1973 fire at the 
NPRC.  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
The Board initially notes that the claims on appeal are for 
earlier effective dates for service connection, and that the 
veteran has not asserted that he ever filed a claim prior to 
the current effective dates of May 13, 1992.  See transcript 
of veteran's hearing, held in June 2006.

Prior to issuing its decision, the RO requested the National 
Personnel Records Center (NPRC) to obtain the veteran's 
service medical records.  In 1992, the NPRC reported that the 
veteran's service medical records could not be found.  In 
1994, some of the veteran's service medical records were 
located.  In June 2001, the RO contacted the veteran and 
requested that he provide any service medical records, post-
service medical records, or other information which may be 
helpful to his claim.  In 2002, the NPRC again stated that a 
search did not result in any additional records.  Finally,  
Therefore, the Board finds that the RO has satisfied its duty 
to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  An examination in not required in this case, 
which involves the issues of entitlement to earlier effective 
dates for grants of service connection.  Accordingly, the 
duty to notify and assist has been satisfied to the extent 
possible.

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

An effective date prior to May 13, 1992 for the grant of 
service connection for deformity of the upper lip with 
residual scar is denied.  

An effective date prior to May 13, 1992 for the grant of 
service connection for bilateral vision loss is denied.  

An effective date prior to May 13, 1992 for the grant of 
service connection for deformity of the left nostril is 
denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


